Order entered May 1, 2019




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-18-01521-CV

    AETNA LIFE INSURANCE COMPANY AND AETNA HEALTH INC., Appellants

                                                 V.

 KINDRED HOSPITALS LIMITED PARTNERSHIP D/B/A KINDREND HOSPITAL
HOUSTON MEDICAL CENTER; THC HOUSTON, INC. D/B/A KINDRED HOSPITAL,
                         ET AL., Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-13831

                                            ORDER
       We REINSTATE this appeal which we abated for sixty-five days to allow the parties an

opportunity to mediate. By motion filed April 30, 2019, the parties inform us that they were

unable to schedule the mediation within the abatement period and ask the abatement be extended

to at least June 28, 2019.

       We GRANT the motion and ORDER the parties to file either a motion to dismiss the

appeal or a status report no later than June 28, 2019.

       We again ABATE the appeal. The appeal will be reinstated no later than July 5, 2019.

                                                         /s/   KEN MOLBERG
                                                               JUSTICE